Gregory Haines v. Gretchen Vogel, No.1789, September Term 2019. Opinion by Wells, J.


CIVIL PROCEEDURE – MOTION TO DISMISS – FAILURE TO STATE A
CLAIM – STANDARD OF REVIEW

Appellate courts apply a de novo standard of review to determine whether a trial court’s
dismissal of a complaint was legally correct.

TORTS – INTENTIONAL INTERFERENCE WITH PARENTAL RELATIONS –
REQUIRED ELEMENTS OF THE COMPLAINT

Based on the precedent established by this Court in Lapides v. Trabbic, 134 Md. App. 51
(2000), and the precedent established by the Court of Appeals in Hixon v. Buchberger, 306
Md. 72 (1986) and Khalifa v. Shannon, 404 Md. 107 (2008), we hold that to properly assert
a complaint for intentional interference with custody or visitation, a petitioner must allege
the physical removal and harboring of the child from the other parent.

TORTS – INTENTIONAL INTERFERENCE WITH PARENTAL RELATIONS –
REQUIRED ELEMENTS OF THE COMPLAINT

Allegations that amount to “emotionally distancing” a child from a parent, regardless of
severity, and even if such actions lead to a child’s refusal to visit with a parent, are an
insufficient basis on which to sustain a complaint for intentional interference with custody
or visitation as that tort has been defined in Maryland.

TORTS – INTENTIONAL INTERFERENCE WITH PARENTAL RELATIONS –
REQUIRED ELEMENTS OF THE COMPLAINT

Here, the complaint did not allege that a parent had physical removed or harbored a child
from the other parent so as to frustrate that parent’s visitation or make visitation impossible.
Therefore, the circuit court properly dismissed Count I of the complaint.

TORTS – INTENTIONAL INFLICTION EMOTIONAL DISTRESS

To sustain a claim for intentional infliction of emotional distress one must allege that: (1)
the conduct at issue was intentional or reckless; (2) the conduct was extreme and
outrageous; (3) there is causal connection between the extreme and outrageous conduct and
the resultant distress; and (4) the emotional distress is severe.
TORTS – INTENTIONAL INFLICTION EMOTIONAL DISTRESS

In this case, the appellant’s allegations were not “extreme or outrageous,” as defined by
precedent, nor did the appellant allege “severe” emotional distress. Consequently, the
circuit court properly dismissed Count II of the complaint.
Circuit Court for Carroll County
Case No. C-06-CV-19-0126

                                                                                                  REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                               OF MARYLAND

                                                                                                    No. 1789

                                                                                             September Term, 2019
                                                                                   _____________________________________

                                                                                              GREGORY HAINES

                                                                                                       v.

                                                                                             GRETCHEN VOGEL
                                                                                   _____________________________________

                                                                                       Graeff,
                                                                                       Wells,
                                                                                       Harrell, Glenn T., Jr.
                                                                                           (Senior Judge, Specially Assigned),

                                                                                                    JJ.
                                                                                   _____________________________________

                                                                                             Opinion by Wells, J.
                                                                                   _____________________________________


                                                                                       Filed: April 7, 2021




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                    2021-04-07
                    09:28-04:00



Suzanne C. Johnson, Clerk
       Appellant, Gregory Haines, filed a complaint against appellee, Gretchen Vogel, his

former wife and the mother of their two children, alleging that her conduct toward him

amounted to (1) tortious interference with visitation and custody and (2) intentional

infliction of emotional distress. The Circuit Court for Carroll County dismissed the

complaint with prejudice.

   Mr. Haines filed a timely appeal and poses two questions which we have reworded:1

   1. Did the circuit court properly dismiss appellant’s claim for intentional interference
      with visitation and custody?

   2. Did the circuit court properly dismiss appellant’s claim for intentional infliction of
      emotional distress?

   For the reasons that we explain below, the circuit court properly dismissed the

complaint. We, therefore, affirm.

                     FACTUAL AND PROCEDURAL BACKGROUND

       Gregory Haines, (hereafter “Father”) and Gretchen Vogel, (hereafter “Mother”), a

married couple, had two children, J. born in 2000, and T., born in 2005.2 The parties


       1
           Mr. Haines’ verbatim questions read:

       I. Did the Circuit Court for Carroll County err in dismissing Count I of Appellant’s
          Complaint, Intentional Interference with Visitation and Custody?

       II. Did the Circuit Court for Carroll County err in dismissing Count II of
           Appellant’s Complaint and Amended Complaint, Intentional Infliction of
           Emotional Distress?
       2
        For the children’s privacy, we shall refer to them by the initial of their first names.
Also, we note that by the time Father filed the complaint, J. was an adult.
separated in October 2013 for various reasons including Father’s self-admitted “marital

misconduct.” After the separation, it is undisputed that Mother had de facto physical and

legal custody of the children.

       Mother filed for divorce in December 2013, and according to Father, he was

permitted access with the children, “six and a half hours a week.” In February 2014,

Mother filed a petition seeking domestic violence protection from Father. Although a court

denied the petition, according to Father, the court entered a temporary order allowing him

alternating weekend visitation with the children, plus one evening during the week.

       We will discuss Father’s allegations against Mother in detail later. For now, it is

enough to say that for various reasons, the children grew reluctant or outright refused to

visit with him. From October 2014 through October 2015, the parties turned to Amy

Mazer, LCSW-C,3 to help them try to repair the relationship between the children and

Father. That effort seemed marginally helpful, because the parties retained Dr. Paul

Berman, Ph.D., a psychologist, to assess the parties, their children, and make “access and

treatment recommendations” aimed at restoring some sort of relationship between the

children and Father. Dr. Berman’s report, dated July 13, 2016, is included in the joint

record extract. About one year later, July 3, 2017, the circuit court appointed Rebecca

Snyder, Psy.D., “to serve as the forensic reunification therapist.” The outcome of these




       3
         LCSW-C or Licensed Certified Social Worker-Clinical is the highest level of
licensure for a Social Worker. This level allows the license-holder to have a private
practice, perform clinical social work, and train LCSW’s. See Maryland Code Annotated
(1981, 2014 repl.), Health Occupations, Title 19; COMAR 10.42.01-10.

                                            2
interventions are unknown. Based on what happened next, it did not seem that either Dr.

Berman’s or Dr. Snyder’s efforts led to positive results.

       On March 20, 2019, Father filed a complaint against Mother alleging in Count I,

intentional interference with visitation and custody, and in Count II, intentional infliction

of emotional distress. In Count I, Father alleged that Mother’s continuing conduct had

“deliberately and maliciously” deprived him of his “custodial and/or visitation rights and

has alienated the children” from him such that a relationship with them was now

“impossible.” He demanded damages exceeding $75,000.00. In Count II Father alleged

that Mother’s conduct had caused him “extreme emotional distress.” He demanded

damages in excess of $75,000.00.

       Mother moved to dismiss. She asserted that the complaint failed to state a cause of

action. Specifically, with regard to Count I, she argued that the holdings in Hixon v.

Buchberger, 306 Md. 72 (1986), Lapides v. Trabbic, 134 Md. App. 51 (2000), and Khalifa

v. Shannon, 404 Md. 107 (2008), require finding that for Father to succeed on a claim of

intentional interference of visitation or custody, he must allege that Mother physically

removed the children so that it would be impossible for Father to visit with the children.

As for Count II, citing primarily, Batson v. Shifflett, 325 Md. 684 (1992), Mother claimed

that Father’s allegations, even if believed, did not amount to the type of outrageous conduct

required to sustain an allegation of intentional infliction of emotional distress. Therefore,

the circuit court properly dismissed the complaint.

       Father maintained that “the lessons” from the holdings of the cited cases, is “that

the conduct and the harm must be serious” to successfully prove intentional interference


                                             3
with custody. In Father’s estimation the allegations he raised were several orders of

magnitude more severe than the conduct in either Hixon or Lapides. Father argued that

Mother’s conduct was on par with the conduct under scrutiny in Khalifa. There, a mother

moved her two minor children to Egypt without telling the children’s father. A jury found

that the mother had interfered with the father’s custody and awarded him substantial money

damages. 404 Md. at 113. Father also argued that Mother’s continuing efforts to keep the

children from him were so outrageous that her conduct met the standard to support his

claim for intentional infliction of emotional distress

       On June 21, 2019, the circuit court held a hearing on Mother’s motion to dismiss.

After listening to counsels’ arguments, the court dismissed the complaint, but permitted

Father to amend within thirty days. He did.

       The amended complaint essentially restated Mother’s alleged misconduct and added

other examples, none of which alleged that Mother had physically removed the children to

prevent Father from having contact with them. After a hearing on Mother’s renewed

motion to dismiss, the court dismissed Father’s amended complaint with prejudice. Father

subsequently filed this timely appeal. Additional facts are discussed below as necessary.

                                   DISCUSSION

       We review a circuit court’s grant of a motion to dismiss without deference. “In

determining whether the decision of a lower court was legally correct, we give no deference

to the trial court findings and review the decision under a de novo standard of review.”

Lamson v. Montgomery Cnty., 460 Md. 349, 360 2018 (quoting Walter v. Gunter, 367 Md.

386, 392 (2002); Howard v. Crumlin, 239 Md. App. 515, 521 (2018) (“[T]he standard of


                                              4
review of the grant or denial of a motion to dismiss is whether the trial court was legally

correct.”

  I. Intentional Interference with Visitation and Custody

       Both parties rely for support on the previously cited cases of Hixon, Lapides, and

Khalifa. We examine each case separately.

   1. Hixon v. Buchberger

       Jonathan Hixon and Linda Liebelt had a child during their relationship. A court

order granted Liebelt residential custody of the child and granted Hixon specified

visitation. 306 Md. at 73-74. Liebelt began living with and later married Paul Buchberger.

Hixon sued Buchberger, claiming,

               [t]hat on November 16, 1984, at a time when [Hixon] lawfully went
       to [Liebelt’s and Buchberger’s] address to pick up the minor child for
       visitation purposes, the Defendant Buchberger began making belligerent and
       hostile statements to [Hixon] in the presence of the minor child, stating that
       [Hixon] was not really the child’s father. The said Defendant Buchberger
       made it difficult for the Plaintiff, Jonathan D. Hixon, to physically take his
       child with him to exercise normal visitation, at times the Defendant flatly
       refused to surrender the child to [Hixon] and repeatedly threatened violence.

Id. at 74. The circuit court dismissed Hixon’s claim of tortious interference with visitation

and Hixon appealed to this Court.4 Id. at 75. Before we could consider the appeal, the

Court of Appeals granted certiorari.




       4
        As was the case here, Hixon’s complaint consisted of two counts. The first count
sought an injunction. The second count claimed intentional interference with visitation
and demanded compensatory and punitive damages totaling $85,000.00. Hixon, 306 Md.
at 75.

                                             5
       In evaluating the circuit court’s dismissal of Hixon’s complaint, the Court reviewed

decisions from the turn of the last century, observing that those cases dealt with tortious

interference with domestic relations known as enticement or abduction of a child. Id.

However, the Court determined that the Restatement (Second) of Torts (1977)

(“Restatement”), section 700 was more applicable. That section states:

               [o]ne who, with knowledge that the parent does not consent, abducts
       or otherwise compels or induces a minor child to leave a parent legally
       entitled to its custody or not to return to the parent after it has been left him,
       is subject to liability to the parent.

Hixon, 306 Md. at 78. The Court concluded that comment g of the Restatement section

700 permitted,

               a custodial parent who suffers the tort [to] recover damages for the
       loss of society of the child, for emotional distress resulting from abduction
       or enticement, for loss of service, and for the reasonable expenses of
       regaining the child and in treating any harm suffered by the child as a result
       of the tortious conduct.

Id.

       Hixon acknowledged this lineage of cases but urged the Court to instead rely on the

holding in Ruffalo v. United States, 590 F. Supp. 706 (W.D.Mo.1984), arguing that the

cause of action should not be limited to the custodial parent. Id. at 79. In Ruffalo, the

United States Court for the Western District of Missouri granted a mother a money

judgment after she successfully sued for tortious interference of custody. There, the mother

had legal custody of the parties’ minor son. The father and the child entered the Federal

Witness Protection Program and were given new identities. Ruffalo, 590 F. Supp. at 709.

The federal court found that the father’s and son’s entry into the Witness Protection



                                               6
Program “had the effect of destroying [the mother’s] pre-existing legal right.” The court

found that “[i]ntentional interference with visitation rights may therefore be imputed to the

governmental sponsor of the Witness Protection Program.” Id. The court suggested that

“state courts could well restrict this type of claim to situations that are not insubstantial in

duration and effect” but, “the possibility of truly petty damage suits does not argue

persuasively against recognition of a right to sue.” Id. at 713. The court then made “an

educated guess,” that Missouri would recognize a damage suit for interference with

visitation rights and assessed damages to the mother for the deprivation of those rights. Id.

       After examining Ruffalo and appellate precedent from other jurisdictions, the Court

of Appeals declined to expressly rule on Mr. Hixon’s contention that “Maryland law should

not limit monetary recoveries in cases of intentional interference with parent/child relations

to interferences with custody.” Hixon, 306 Md. at 78. Instead, the Court stated that “a

proper recognition of the interests of a parent who is awarded visitation rights includes

recognition of a cause of action for damages for intentional interference with visitation

rights.” Id. at 79.

       Significantly, the Court concluded that “the interference alleged here falls short, by

a considerable distance, of the more substantial interferences presented in many of the

cases relied upon by Hixon.” Id. The Court concluded that the “belligerent words” that

Buchberger used were “so minor” that that they did not amount to an interference with

Hixon’s visitation rights. Id.

       Indeed, the Court rejected Ruffalo’s reasoning which suggested that the bringing of

a tortious interference of custody suit might deter illegal conduct. Id. at 83. The Court


                                               7
concluded that damage suits are an undesirable remedy for a relatively minor interference

with visitation rights.

               Overarching all of the contentions in disputes concerning custody
       or visitation is the best interest of the child. But a damage action for
       interference with the transfer of a child from custody to a visitation, or
       vice versa, based on words spoken, even if they are objectively hostile
       and belligerent, would not seem to be generally in the best interest of the
       child involved. Inevitably the defense in such cases will be that the claimed
       interference by speaking was really an effort to protect the child from some
       detriment. Such issues should be resolved by the chancellor as an adjunct
       to jurisdiction over the child and not by a jury in the context of awarding
       or withholding damages between litigating adults.

Id. at 83-84 (emphasis supplied). The Court concluded by stating that Hixon had “a variety

of equitable remedies” available to him without adding “an additional weapon” to “the

arsenals of divorced or separated parents.” Id.

  2. Lapides v. Trabbic

       Jeffrey Lapides had joint residential custody of his three children with Kathy

Gabriel. Lapides sued Gabriel’s domestic partner, Kristen Trabbic, alleging that she

interfered in his relationship with his teenage daughter, Jessica, who was living with

Gabriel and Trabbic. 134 Md. App. at 54. Lapides alleged that Trabbic’s interference,

              included refusing and denying him the opportunity to speak with
       Jessica on the telephone; interfering with his telephone calls to Jessica;
       making deliberate plans to interrupt his time spent with Jessica; instructing
       Jessica to not speak to him; directing Jessica to disregard his authority; and
       advising Jessica that he was not the parent responsible for disciplining her.




                                             8
Id. at 54-55. Among the four counts in Lapides’ complaint, was one for “[i]ntentional

interference with parent/child relations.”5 Id. at 54. After a hearing, the circuit court

granted Trabbic’s motion to dismiss and Lapides appealed to this Court. Id. at 55.

       We began our analysis of Lapides’ claims by reviewing the Court of Appeals’

analysis in Hixon. Although not cited by the Court of Appeals in Hixon, nor in either of

the briefs submitted in Lapides, we determined that Restatement section 699 was “critical”

to fully understanding Restatement section 700, previously quoted. Restatement section

699 states:

              One who, without more, alienates from its parent the affections of a
       child, whether a minor or of full age, is not liable to the child’s parent.

Viewing both sections together, “we [saw] that under the Restatement view, an actionable

tort must be predicated on proof of acts other than the mere persuasion of a child to transfer

its affection from its parent.” Lapides, 134 Md. App. at 59.

       We concluded that Lapides’ allegations revealed that Trabbic’s conduct was “mere

persuasion.” Nevertheless, Lapides implored us to see that Trabbic’s actions were more

serious and formed “a pattern of continuing intentional disruptive conduct.” Id. Still,

Lapides did not assert that Trabbic “induce[d] or encourage[d] Jessica to live with her

mother, rather than appellant.” Id. We acknowledged that Lapides’ allegations were

serious and could properly be the subject of a contempt action or a petition for modification




       5
         The other counts alleged negligence, enticement, and fraud. Lapides, 134 Md.
App. at 54.

                                              9
of custody. However, we held that Lapides’ allegations did not “transform a family law

issue into a tort claim under either existing Maryland law or precedent in other states.” Id.

       In reaching this conclusion, we examined cases from other jurisdictions, including

Murphy v. I.S.K. Con. of New England, Inc., 571 N.E.2d 340, cert. denied, 502 U.S. 865,

(1991), where the Massachusetts court observed that the

               tortious conduct referred to [in previous Massachusetts cases]
       includes the abduction, enticement, and harboring and secreting of
       minor children from their parents, or in other words, the intentional
       interference with parental interests or rights. The elements of these causes
       of action are well established. Abduction is the physical taking of a minor
       child from the parent having legal custody. An action for enticement will lie
       where one, through an ‘active and wrongful effort’ and knowing that the
       parent does not consent, induces a child to leave the parent’s home. One
       ‘harbors’ a minor child by inducing or encouraging a child, who is away from
       the parent without the parent’s consent, to remain away from the parent[.]

Id. at 351 (emphasis supplied) (citations omitted). And, Stone v. Wall, 734 So.2d 1038

(Fla.1999), where the Florida Supreme Court relying, in part, on the analysis in Murphy,

recognized the cause of action for interference with parent/child relations when a

grandparent and others intentionally abducted the child. Id. at 1046.

       Based on these cases, we held that “physical removal of the child from the custodial

parent would be essential to such action.” Lapides, 134 Md. App. at 63. Specifically, we

held that the heightened “potential for injury resulting from physical removal may warrant

the imposition of tort damages.” Id. However, any lesser interference with a parent’s

custodial rights would be outweighed in balancing the merits of the tort action as a deterrent

to interference, and the great potential for injury to children that will result from such

additional litigation. Id. We concluded that this would be the result even if Lapides’



                                             10
allegation was that Trabbic “induced and compelled Jessica not to reside with appellant,”

because the parents had agreed that Jessica could choose which parent she wished to live

with on a weekly basis. Id. at 64-65.

   3. Khalifa v. Shannon

       Michael Shannon sued his ex-wife, Nermeen Khalifa Shannon, and her mother, Afaf

Nassar Khalifa, in the Circuit Court for Anne Arundel County for intentional interference

with custody and visitation after the mother and grandmother took the couple’s two minor

sons to Egypt to live, without his knowledge. 404 Md. 112. The mother and grandmother

moved to dismiss the father’s complaint, arguing, among other things, that intentional

interference with custody and visitation was not recognized in Maryland. Id. at 113. The

circuit court declined to dismiss, and the matter proceeded to a jury trial. The jury returned

a verdict exceeding $3 million in compensatory and punitive damages. Id. The mother

and grandmother appealed to this Court. Before we could consider the appeal, the Court

of Appeals issued a writ of certiorari. Id. at 114.

       The Court of Appeals saw its task as determining “whether the tort of interference

with custody and visitation rights exists, and whether a parent, who has both legal custody

and visitation rights under court order at the time of the abduction and harboring of minor

children, has to plead and prove that he or she has suffered an economic loss as a result of

the abduction and harboring.” Id. at 115. The Court began its analysis with a review of

the abduction and harboring children cases from the early twentieth century in Maryland

and other jurisdictions. Those cases, exemplified by Baumgartner v. Eigenbrot, 100 Md.

508 (1905), recognized a tort cause of action resulting from the harboring or the abduction

                                             11
a child from a parent or anyone having custody. “Abduction is the unlawful taking or

detention by force, fraud, or persuasion of a person…a child or a ward, from the possession,

custody, or control of the person legally entitled thereto.” Khalifa, 404 Md. 116 (quoting

Baumgartner, 100 Md. at 513). The Court acknowledged that cases like Baumgartner and

those from other jurisdictions, such as Murphy, which the Court also cited, were precursors

to its decision in Hixon.

       The Court recognized that Hixon offered it the first occasion in which to determine

whether abduction and harboring could be the basis of a cause of action for interference

with parent-child relations. Khalifa, 404 Md. at 124. Focusing on Judge Rodowsky’s

reasoning in Hixon, the Court determined that the allegations there were insufficient to

sustain a tort cause of action for assault, battery, or intentional infliction of emotional

distress. In short, the conduct there did not describe conduct that was “outrageous” and

“so extreme, as to go beyond all possible bounds of decency.” Khalifa, 404 Md. at 124

(quoting Hixon, 306 Md.at 77) (internal citation omitted). The Court observed that Hixon

underscored that the Court’s “decisions involving interference with the relationship

between parent and child…recognized that abduction and enticement were the precursor

causes of action for interference with parent-child relations.” Khalifa, 404 Md. 125

(quoting Hixon, 306 Md. at 77) (emphasis suppled). The Court concluded its analysis

stating that with Hixon the Court of Appeals “not only recognized that the tort of

interference with parent-child relations was extant, but also defined the elements and

applied them to the factual allegations.” Khalifa, 404 Md. at 127. Consequently, the Court

held that the father’s complaint was sufficient to survive a motion to dismiss, because he


                                            12
alleged that the mother and grandmother deliberately and intentionally deceived him into

thinking that they were taking the children on a trip to New York City “to visit relatives,”

when in fact they “did abduct the boys and harbor them in Egypt.” 404 Md. at 127.

       The Court went on to determine three additional issues. First, that the father need

not have plead loss of services to sustain an allegation of intentional interference in parent-

child relations. Id. at 138-39. Second, that the complaint had alleged a “substantial”

interference in the father’s visitation rights. Id. at 141. And, third, that the gravity of the

mother’s actions justified the deterrent value of the punitive damages award. Id. at 148-

49.6

   4. The Amended Complaint

       In the first count of the amended complaint, alleging intentional interference with

visitation and custody, Father’s prime allegation is that Mother made “deliberate efforts to


       6
        In a concurring opinion, Judge Raker, who happened to be the trial judge in Hixon,
took issue with Khalifa’s reading of that case. Judge Raker opined that Hixon did not
recognize a tort cause of action for interference with parent-child relations. Khalifa, 404
Md. at 149. To make her point, Judge Raker quoted the following passage from Hixon:

       We need not decide in this case whether, or, if so, under what circumstances
       a damage action might lie for interference with visitation rights. We hold
       simply that a parent or that parent’s ally who, without committing any tort
       presently recognized in Maryland, speaks hostilely to the other parent about
       that parent’s exercise of custody or visitation rights does not thereby become
       liable in damages.

Khalifa, 404 Md. at 150 (quoting Hixon, 306 Md. at 72). Judge Raker concluded by saying
that if the Court chose to recognize a new cause of action, which it had the authority to do,
it should do so clearly, and explain its rationale. Otherwise policy decisions with such
“potentially far-reaching social and legal consequences” should be left to the General
Assembly to consider. Khalifa, 404 Md. at 150.


                                              13
alienate the children from [him].” Specifically, he states that Mother made inappropriate

comments about him in front of the children. He then cites several examples of comments

that Mother allegedly made.

       Aside from comments Mother allegedly made, Father also alleged that (1) Mother

gave each of the children a cell phone, so, Father claims, she could communicate with them

during his visitation and thereby deny him “meaningful visits;” (2) Mother once “sped off,”

leaving T. (then aged 9) at a Maryland State Police Barracks after T. allegedly “took too

long to hug and say goodbye,” during a visitation exchange; (3) Mother encouraged the

children not to return Father’s phone calls; (4) Father made a comment to his therapist,

which he claims was merely a metaphorical allusion to his frustration with Mother. 7

Apparently though, the therapist was concerned enough about Father’s comment that the

therapist reported it “to various people, including Mother.” Afterward, Father alleged that

Mother told the children what Father had said, “with the sole intent of worsening [his]

relationship with them;” (5) Father complains about the length of visitation at a community

center. And as a result, over time, the children grew so angry with him that they refused

to see him. According to the amended complaint, Mother did nothing to encourage the

children to see Father; (6) Father quotes several passages from Dr. Berman’s written report

which describe the children’s hostility toward Father. Father alleges the children’s warped

view of him was caused by Mother’s behavior.




       7
         Father admits that he said something along the lines of, “Sometimes I get so
frustrated I could strangle her.”

                                            14
   5. Parties’ Contentions

       Father’s argument begins with this question: “[W]hat is the difference between

inducing a minor child not to return to a parent in conformity with a court order and

alienating a child’s affection from that parent?” He continues, starkly arguing that if this

Court concludes that Mother’s actions fall under the Restatement section 700, he “wins

this appeal.” On the other hand, Father argues, if this Court concludes that Mother’s actions

fall under Restatement 699, alienation of affection, “he loses this appeal.”

       Mother argues that the circuit court properly determined that the allegations that

Father raises amount to alienation of affection. Mother asserts that to state a claim for

intentional interference with custody or visitation, the complaint must allege “some sort of

physical abduction or harboring or enticement.”

   6. Analysis

       Hixon and Khalifa’s comprehensive review of cases that have addressed tort suits

alleging interference with domestic relations from the beginning of the last century until

now, show that this specific tort was grounded in two other torts: abduction and enticement.

Significantly, in Khalifa, the Court of Appeals accepted that appellate authority from other

jurisdictions, as well as the limited jurisprudence from the Court of Appeals’ “decisions

involving interference with the relationship between parent and child…recognized that

abduction and enticement were the precursor causes of action for interference with parent-

child relations.” Khalifa, 404 Md. at 125 (quoting Hixon, 306 Md. at 77) (emphasis

supplied). On this point, Khalifa and Lapides both favorably cite the rationale of the

Supreme Judicial Court of Massachusetts which, in Murphy, stated:

                                             15
              Implicit in each action [of tortious interference with the parent-child
       relationship] is the requirement that the child be physically absent from the
       home for a continuous period of time. To allow recovery for interference
       with parental interests without physical absence of the minor child from the
       home would be to allow an action for alienation of affections, for which
       recovery cannot be had.

Murphy, 571 N.E.2d at 351; see Khalifa, 404 Md. at 122-23.

       In Lapides, we categorically stated that “[w]ere Maryland to recognize an action for

tortious interference with parent/child relations, we think that physical removal of the child

from the custodial parent would be essential to such action.” 134 Md. App. at 63-64. At

the same time, this Court in Lapides, 134 Md. App. at 58-59, and to a lesser degree the

Court of Appeals in Khalifa, 404 Md. at 127 n.8, recognized that Restatement 699,

alienation of affection, cannot form the basis of a tort claim. Finally, each of the Maryland

appellate decisions now examined have held that the alleged interference must be

“outrageous” and “extreme.” Khalifa, 404 Md. at 124; Hixon, 306 Md.at 77; Lapides, 134

Md. App. at 63-64.

       Consequently, we take from the holdings in Hixon, Lapides, and Khalifa, and the

other authorities cited, that the basis of a tort claim for interference with custody and

visitation, is that the conduct must be: (1) intentional, (2) outrageous, and (3) involve the

physical removal and harboring of the child from the parent. With regard to the last point,

the tort is based on cases of abduction. Indeed, Khalifa and Lapides make clear that

physical removal must be alleged and proven to sustain a charge of interference with a

parental relationship as defined in the Restatement, section 700. Further, while the level

of outrageousness is not defined, we have for guidance the conduct of the mother in



                                             16
Khalifa, as an example of what the Court of Appeals has determined is “outrageous” and

“extreme.” There, the mother intentionally deceived the father about where she was taking

the children, and with her mother’s help, took the minor children to another country.

Consequently, the requisite outrageous conduct cannot be merely words or acts that cause

estrangement but conduct that results in the physical removal of the child from a parent.

       Based on this analysis, Father falls short of alleging that Mother’s conduct, though

perhaps vexing and hurtful to him, constitutes intentional interference with the parent-child

relationship as we have concluded it is defined in Maryland. While Father has alleged that

Mother’s conduct was intentional, he has not alleged conduct that was outrageous. To be

sure, Mother’s alleged actions, if proven, could be said to have contributed to the children’s

estrangement from Father. We cannot say, however, that Mother’s behaviors constituted

conduct that was objectively “outrageous,” “extreme,” or “beyond the pale.”

       More importantly, Father does not allege that Mother attempted to physically

remove the children from Father, as did the mother in Khalifa. Here, Father alleges that

Mother, by allegedly badmouthing him and doing other things, has distanced the children

emotionally from him. Khalifa’s holding, and the reasoning presented in Lapides and

Hixon, show that an allegation of intentional interference with custody or visitation must

allege the spatial movement of a child away from a parent.

       Father seems to argue that if Mother’s conduct is deemed outrageous enough, then

that would be sufficient to sustain his claim for intentional interference with custody. We

disagree. Under the precedent cited, the type of inducement required is to facilitate the

physical removal of the child, not the psychological or emotional distancing of the child


                                             17
from a parent, no matter how bad the conduct. Khalifa and Lapides make abundantly clear

that physical removal is what is required. Father does not make this allegation. The

behaviors that Father alleges reflect his belief that Mother’s intentional conduct alone has

alienated him from the children’s affections. Under Restatement section 699, this cannot

form the basis of an actionable tort claim.8 We conclude that the appellate authority we

have examined makes abundantly clear that before a trial court will permit an intentional

interference of custody case to go forward, the conduct alleged must be intentional, beyond

the pale, and result in the physical removal of a child before the case may proceed. As that

was not done here, the circuit court properly dismissed Count I of the complaint.

       Mother’s behaviors, if proven, may appropriately form the basis of a civil contempt

petition or a motion to modify custody or visitation. It is conceivable that the court could

modify custody or visitation, provided that Father proves a material change in

circumstances and that the proposed modification is in the child’s best interests. See

Wagner v. Wagner, 109 Md. App. 1, 28, cert. denied, 343 Md. 334 (1996) Separately,

Mother’s actions may amount to a willful disregard of the court’s visitation order. See

generally Kowalczyk v. Bresler, 231 Md. App. 203 (2016). Importantly, both actions

would allow the court, rather than a jury, to resolve what will undoubtedly be conflicting

and emotion-laden testimony. Either remedy would allow the court to make what, based

on the record, could well be a complex assessment of the dynamics between the minor

child and his parents. In this way the circuit court would preserve its role “as both a


       8
          Father recognizes that the amended complaint concerned only T., as he was a
minor at the time that the amended complaint was filed.

                                            18
protector of the child and as the resolver of a dispute between the parents.” McMahon v.

Piazze, 162 Md. App. 588, 594 (2006). The court would be best positioned to resolve the

central issue at the heart of this controversy: whether the court should use its equitable

powers to address Mother’s alleged behaviors. Either petition would be a more prudent

course than allowing one parent to sue the other for money damages to resolve these

important issues.

  II. The Court Properly Dismissed Count II for Failure to State a Claim of IIED

       Father argues that Mother’s previously described conduct forms the basis of a claim

for intentional infliction of emotional distress (hereafter, “IIED”). Mother maintains that

Father’s allegations do not meet the test for “outrageousness” required by Maryland

appellate precedent, nor does Father claim that Mother’s conduct has caused him severe

emotional distress. We agree with Mother and explain.

       The Restatement of Torts, Chapter 2, Emotional Distress, section 46, specifies that

for a plaintiff to recover for IIED they must prove that:

             (1) The conduct at issue was intentional or reckless; (2) the conduct
       was extreme and outrageous; (3) there is causal connection between the
       extreme and outrageous conduct and the resultant distress; and (4) the
       emotional distress is severe.

Restatement § 46. See also Harris v. Jones, 281 Md. 560, 566 (1977). In Figueiredo-

Torres v. Nickel, 321 Md. 642, 653 (1991), the Court of Appeals cautioned that liability for

the tort of IIED should be imposed sparingly and “‘its balm reserved for those wounds that

are truly severe and incapable of healing themselves.’” (quoting Hamilton v. Ford Motor

Credit Co., 66 Md. App. 46, 61, cert. denied, 306 Md. 118 (1986)). Consequently, Father



                                             19
bears the burden of proving that Mother’s conduct meets the four elements to sustain a

claim for IIED. We now examine each element.

              a. The conduct must be intentional or reckless
       IIED occurs when the actor “desires to inflict severe emotional distress, and also

where he knows that such distress is certain, or substantially certain, to result from his

conduct; or where the defendant acts recklessly in deliberate disregard of a high degree of

probability that the emotional distress will follow.” Harris, 281 Md. at 567. We have

reviewed Father’s allegations as outlined in the previous section of this opinion. We think

that Father’s allegations show that Mother’s conduct, at least in some instances, may have

been intentional or reckless. For example, Father alleges that Mother sped away from a

visitation exchange, allegedly because T. took too long saying farewell to Father, thus

leaving the minor in the parking lot of a Maryland State Police Barracks with Father.

Father cites this as an example of Mother’s disapproval of the children showing displays

of affection toward Father.

              b. The conduct must be outrageous
       To sustain an allegation of IIED the alleged conduct must be both extreme and

outrageous. Batson v. Shiflett, 325 Md. 684, 734 (1992) (“For conduct to meet the test of

‘outrageousness,’ it must be ‘so extreme in degree, as to go beyond all possible bounds of

decency, and to be regarded as atrocious, and utterly intolerable in a civilized

community.’”). In making this determination, a court must consider not only the conduct

itself but also the “personality of the individual to whom the misconduct is directed.” Id.

This high standard of culpability exists to screen out claims amounting to “mere insults,



                                            20
indignities, threats, annoyances, petty oppressions, or other trivialities” that simply must

be endured as part of life. Id. Further, the alleged conduct must “go beyond all possible

bounds of decency and is to be regarded as atrocious and utterly intolerable in a civilized

community.” Lasater v. Guttmann, 194 Md. App. 431, 448 (2010). Restatement § 46,

cmt. d. “Whether the conduct complained of meets this test is, in the first instance, for the

court to determine[.]” Baston, 325 Md. at 734.

       A claim for IIED has been sustained in Maryland four times. And, indeed, the tort

has been found to exist in only the most extreme circumstances. See Faya v. Almaraz, 329

Md. 435 (1993) (reversing dismissal when HIV-positive9 surgeon operated on the

appellants without their knowledge of his disease); Figueiredo-Torres, supra (reversing

dismissal when plaintiff alleged psychologist engaged in sexual relations with plaintiff’s

wife during the time he was counseling the couple); B.N. v. K.K., 312 Md. 135 (1988)

(sustaining cause of action for IIED when a physician with herpes had sex with nurse

without informing her that he had the disease and infected her); Young v. Hartford Accident

& Indem. Co., 303 Md. 182 (1985) (reversing dismissal when workers’ compensation

insurer insisted that claimant submit to psychiatric evaluation for the “sole purpose” of

harassing her and forcing her to drop her claim or commit suicide).

       We discern from these cases that the accused had a unique relationship with the

person claiming emotional distress. For example, in Figueiredo-Torres, a psychologist


       9
         Acquired immunodeficiency syndrome (AIDS) is a chronic, potentially life-
threatening condition caused by the human immunodeficiency virus (HIV). By damaging
the immune system, HIV interferes with the body’s ability to fight infection and disease.
Diseases-HIV, Mayo Clinic, https://mayocl.in/2M2kGsU.

                                             21
who engaged in sexual relations with the plaintiff’s wife while giving the couple marriage

counseling was found liable for IIED. 321 Md. at 653. The Court of Appeals held that the

psychologist was in a unique position to influence the patient’s emotional well-being and

took advantage of that position, knowing the emotional impact on the husband would have

been great if he discovered that his counsellor was having an affair with his wife. Id.

       Here, the relationship is that of estranged former spouses, both being the parents of

one minor child, T. We are unwilling to say that simply because Mother has residential

custody of T., that presents the type of unique relationship exhibited in the cited cases. To

be sure, we understand that a power dynamic may very well be at play here. We note that

although Father alleges that Mother has turned T. and his adult sister, J., against him, he

does not specifically allege that Mother’s status as custodial parent is the source of the

emotional harm. In other words, Mother’s conduct is Father’s focus, not her status.

Nonetheless, we recognize that a parent’s status as the custodial parent may affect the non-

custodial parent’s relationship with a child and may be a factor constituting outrageous

conduct. Harris, 281 Md. at 569 (“the extreme and outrageous character of the defendant’s

conduct may arise from his abuse of a position, or relation with another person, which gives

him actual or apparent authority over him, or power to affect his interests”) (citing

Restatement § 46 comment e (1965)).

       We now consider whether Mother’s alleged conduct “exceeded all bounds of

decency.” Lasater, 194 Md. App. at 448. Mother’s alleged behaviors, if believed, were

not on the scale of the acts described in Faya, Figueiredo-Torres, Batson, or Harris.

Clearly, Father is concerned about his relationship with both of his children and what he


                                             22
believes to be Mother’s concerted efforts to deny him a meaningful relationship with his

children. We are mindful of the potentially corrosive effects that one parent’s behaviors

might have on a child’s perception of the other parent. Further, we agree that there may be

evidence to back up Father’s claims, such as some of the comments from Dr. Berman that

Father quoted in his complaint and mentioned at oral argument. But this Court concludes

that Mother’s behavior is not of the type of conduct that has previously sustained a finding

of IIED. To sustain an allegation of IIED, the conduct must rise to the level of being

“intolerable” and “outrageous.” Mother’s alleged conduct, while perhaps vexing and

inappropriate, cannot be said to be extreme or outrageous, as has been defined. See, e.g.,

Young v. Hartford Accident & Idem. Co., 303 Md. 182 (1985).

              c. The severity of emotional distress
       Finally, Father must allege that the emotional distress that he experienced was so

severe that “no reasonable person could be expected to endure it.” Leese v. Balt. Cnty., 64

Md. App. 442, 471 (1985); Harris, 281 Md. at 570-71. One must be unable to function or

“to tend to necessary matters.” Leese, 64 Md. App. at 472; Vance, 41 Md. App. 135 (1979).

       In the amended complaint, Father does not claim that he cannot function or carry on

with “necessary matters.” To be sure, he alleges that his relationship with his children has

suffered severely but he does not allege that Mother’s actions have taken such an emotional

toll that he cannot carry on or endure. See Harris, 281 Md. at 571. Again, we understand

Father’s concern with this situation. But as noted, claims of IIED are reserved for the most

serious and emotionally devastating acts. Batson, 325 Md. at 734; see Kentucky Fried

Chicken Nat’l Mgmt. Co. v. Weathersby, 326 Md. 663, 670 (1992) (“[T]he tort is to be used


                                            23
sparingly and only for opprobrious conduct that includes truly outrageous conduct.”). This

is an appropriate limitation on application of the tort, so that it is limited to truly outrageous

conduct and will not form a basis for a tort claim that might arise in the context of a custody

dispute, where equitable remedies such as contempt and modification are available to an

aggrieved parent.

       Finally, absent an allegation of truly outrageous conduct, we leave for future

consideration the causal connection between the alleged outrageous conduct and the

alleged emotional distress. Since Father does not allege the requisite conduct nor a severe

enough injury here, we do not think it necessary to discuss the required causal link.

                                                      JUDGMENT OF THE CIRCUIT
                                                      COURT FOR CARROLL COUNTY
                                                      AFFIRMED. APPELLANT TO PAY
                                                      COSTS.




                                               24